Citation Nr: 1827566	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  13-03 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to June 22, 2017, and 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In November 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

The Board previously remanded this matter in July 2015 and April 2017 for additional development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In a December 2017 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 50 percent, effective June 22, 2017.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


VETERAN'S CONTENTIONS

The Veteran contends that a higher rating is warranted for his PTSD based on the degree of social and occupational impairment caused by his psychiatric symptoms.  During a November 2012 RO hearing, he asserted that he had an inability to hold down a job due to problems with authority or being "bossed around," and difficulty dealing with other people.  He also reported that his "friends" were actually acquaintances, and that his drinking was, at least in part, related to his experiences in Vietnam.


FINDINGS OF FACT

1.  The most probative evidence reflects that, prior to June 22, 2017, the Veteran's PTSD symptoms were productive of no more than mild to moderate disability with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  During the relevant period, the evidence generally shows that Veteran maintained employment without reported interference from his psychiatric symptoms, and that he maintained and established positive familial and social relationships. 

2.  The clinical records are silent for psychiatric treatment or evidence of medication prescribed for psychiatric symptoms.  They show that the Veteran routinely denied psychiatric and other symptoms to include current anxiety/depression, worry, fear, suicidal ideation, feelings of hopelessness, and forgetfulness.  He was also routinely observed to be well-kempt, well-developed, well-nourished, pleasant, cooperative, and/or with a good affect.  Screening for PTSD and/or depression was generally negative, or otherwise indicative of only mild depression, such as in January 2013.  

3.  VA examiners in September 2011 and May 2012 found the Veteran's PTSD symptoms to be mild or transient in nature, or to otherwise be not severe enough to interfere with social and occupational functioning or require continuous medication.  Those findings were based on examinations during which the Veteran reported good relationships with his parents, siblings, coworkers, and supervisors; reported engagement in activities related to work, fishing, and visiting with friends, including drinking and playing pool with friends multiple times per week if not on a daily basis; denied interference at work or impaired occupational functioning due to his psychiatric symptoms; and, denied mental health treatment or medication.  Of note, despite some evidence of mild memory impairment, a flattened affect, a decrease in emotional expressiveness, and impaired judgment, the September 2011 VA examiner noted that the Veteran was able to establish/maintain effective relationships, maintain effective family role functioning, and had no difficulty with activities of daily living or with recreational or leisurely pursuits.  The May 2012 examiner observed that his interaction with the Veteran was positive, and that the Veteran maintained good eye contact, was cooperative, and had an upbeat mood with a positive, congruent affect.  

4.  Since June 22, 2017, the evidence does not support that the impact of the Veteran's PTSD symptoms has been so severe as to produce deficiencies in most areas.  

5.  A June 2017 VA PTSD examiner found the Veteran's PTSD symptoms to be productive of occupational and social impairment with reduced reliability and productivity.  That finding was based upon the Veteran's report of continued drinking and socializing with friends a few nights a week, visiting his mother in a nursing home, and maintaining monthly contact with his siblings.  He also reported that had been married for four years to his third wife.  He denied mental health treatment, legal, or behavior problems due to PTSD.  He further reported that he retired from employment at 62 years of age because of a back disability, and it was the back disability that was identified a barrier to employment (with no mention of psychiatric symptoms).  The Veteran reported only minor work conflicts in the past due to problems dealing with other employees.  On mental status examination, the Veteran had memory complaints and a constricted affect, but had fair insight and judgment, no delusions or hallucinations, and no thoughts of hurting himself or others.  The examiner noted that the Veteran preferred the company of other veterans at the American Legion, which involved alcohol use.  He also found that the Veteran's PTSD would likely result in memory and concentration problems in the work place, as well as continued irritable work-related interactions if he were to work closely around others.  Despite the foregoing, the examiner did not find that the Veteran's psychiatric symptoms were productive of deficiencies in most areas.

6.  The Veteran's statements made during a November 2012 hearing regarding the impact of his psychiatric symptoms on his occupational functioning and friendships, and regarding his alcohol use, are inconsistent with earlier statements or omissions made during VA examinations and in clinical records.  


CONCLUSIONS OF LAW

1.  For the period prior to June 22, 2017, the criteria for a rating in excess of 30 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  For the period from June 22, 2017, the criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed in the factual findings above, the record does not reflect that the Veteran has at any point demonstrated the impairment caused by psychiatric symptoms necessary to warrant ratings higher than the 30 percent and 50 percent currently assigned for the respective periods prior to and since June 22, 2017, or other symptoms of similar severity, frequency, and duration.   

In this regard, for the period prior to June 22, 2017, the Board acknowledges that the Veteran demonstrated a flattened affect and mild memory impairment during the September 2011 VA examination (notably, symptoms included in the criteria for a higher 50 percent rating), and the examiner noted difficulty following complex directions due to mild memory impairment.  Nevertheless, such symptoms were not noted during the subsequent May 2012 VA examination, which included psychological testing, or during any of the ongoing treatment notes.  Indeed, psychological testing in May 2012 did not show memory impairment, and his mood and affect were upbeat, positive, and congruent.  Clinical records also routinely noted the Veteran's affect on psychological examination to be "Good, pleasant cooperative [sic]" and he routinely denied forgetfulness.  Similarly, while the May 2012 VA examiner noted impaired judgment, such is not elsewhere shown in the record prior to June 22, 2017.  Regardless, despite their presence during the VA examinations, the evidence does not support that the impact of the foregoing symptoms, along with any other psychiatric symptoms shown during the relevant period, was of such severity so as to cause occupational and social impairment with more than occasional decrease in work efficiency or more than intermittent periods of inability to perform occupational functioning.  

On the contrary, the Veteran generally described his symptoms as mild, infrequent, episodic, or "little" and having a mild or minimal impact.  And, as discussed, the relevant evidence shows the Veteran's continued involvement in social activities with friends; his maintenance of positive relationships with various family members; establishment of a new relationship with his wife; and, his continued occupational functioning without any reported significant interference from psychiatric symptoms, even when considering his drinking (which, the Board observes, has not been competently attributed to his PTSD).  During his September 2011 and May 2012 VA examinations, the Veteran expressly denied interference at work and he reported good relationships with supervisors and co-workers, as well as a past history of working for 25 years for the same employer. 

The evidence does not otherwise show symptoms associated with a higher 50 percent rating, including impaired speech, panic attacks, impaired abstract thinking, disturbances of mood or motivation, difficulty establishing or maintaining effective, or other psychiatric symptoms of such severity so as to produce reduced reliability and productivity such that a rating in excess of 30 percent is warranted for the period prior to June 22, 2017.  

Nor does the evidence support entitlement to a higher 70 percent rating for the period from June 22, 2017.  As discussed, the relevant evidence - namely a June 2017 VA examination report - does not support psychiatric symptoms productive of deficiencies in most areas.  Indeed, the record is silent for evidence of suicidal ideation, impaired speech, near continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  The Veteran did not otherwise report to the examiner impairment in family relations, thinking, or mood due to psychiatric symptoms, and none was observed.  Further, the Veteran's judgment was observed by the June 2017 VA examiner to be fair.  The Board also notes that while the VA examiner noted some potential impact on occupational functioning due to memory complaints, concentration, and irritability, no significant impairment was reported by the Veteran, even considering the Veteran's report of minor conflict with co-workers.  Indeed, the Veteran reported that he stopped working because of a back disability.  In any event, as neither the symptoms associated with a 70 percent rating, nor other symptoms of similar severity, frequency, and duration, are shown to have resulted in deficiencies in most areas, a higher rating is not warranted for the period from June 22, 2017.

The Board has considered the Veteran's assertions as to his symptomatology and the severity of his condition, but, to the extent he believes he is entitled to a higher rating, concludes that the findings during medical evaluations are more probative than the Veteran's lay assertions to that effect.  Further, as noted, the Board finds that the Veteran's lay assertions, particularly those offered during his November 2012 hearing, are inconsistent with other evidence.  

In this regard, the Veteran reported during his hearing in November 2012 that he was unable to hold down a job because of his PTSD symptoms, stating that he had difficulty dealing with authority and interacting with others.  However, during his September 2011 VA examination, he reported that he had worked as an x-ray technician for a pipeline company for five years and had good relationships with his supervisor and co-workers.  He further reported a 30-year history of prior work as a carpenter during which time he also had good relationships with his supervisor and co-workers.  He also reported that he had not lost any time from work.  During his May 2012 VA examination, the Veteran similarly reported that prior to becoming a pipeline radiographer, he worked for 30 years as a carpenter, which consisted of five years working out of a union hall and 25 years with the same employer.  He "denied any problems with employers or co-workers."  

Regarding alcohol use, the Veteran testified in November 2012, that he used alcohol to cope with his Vietnam trauma and PTSD symptoms.  However, neither the September 2011 nor the May 2012 VA examiner noted alcohol use related to PTSD symptoms or traumatic military events.  Indeed, the May 2012 VA examiner affirmatively found no evidence of such.  During the May 2012 VA examination, which primarily centered around alcohol use, the Veteran reported that he was "just an old juicer," that he enjoyed drinking with his friends, and he described his nightmares as "little" and "infrequent."  He reported that he "usually gets right to sleep" and that the only thing that wakes him is the need to urinate.  On psychological testing, he further denied physical reactions when reminded of stressful military experiences, along with feeling jumpy or easily startled or a loss of interest in activities he used to enjoy.  Similarly, while clinical records show assessments of alcohol dependence and alcohol abuse and numerous recommendations that the Veteran cease drinking, they are also silent for evidence or reports by the Veteran that his drinking was related to PTSD or military trauma, or even reports of any PTSD symptoms.  Such evidence weighs against a finding that the Veteran's significant alcohol use was related to seemingly mild or infrequent psychiatric symptoms with a reported minimal impact.   

As final matter regarding the Veteran's November 2012 lay testimony, the Board also finds the Veteran's characterization of individuals as "acquaintances" during his November 2012 hearing on prompting seemingly disingenuous.  He consistently described such individuals as "friends" elsewhere in the record, reporting daily contact with and enjoyment from time spent with such individuals.

The Veteran's earlier statements offered during the two VA examinations are internally consistent and/or consistent with the clinical evidence, and the Board can find no reason as to why the Veteran would not be truthful in his reporting during those examinations, as there was nothing to be gained by the statements made indicating less severe impairment caused by psychiatric symptoms.  In contrast, his statements made during the November 2012 hearing are inconsistent with his earlier statements and the clinical evidence, and, in making those statements, the Veteran stands to gain.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  Thus, his November 2012 testimony is deemed not probative. 

As a final matter, the Board finds that, despite the Veteran's reports or VA findings of some occupational impairment due to his psychiatric symptoms, entitlement to a TDIU is not raised by the record.  The Veteran's probative lay statements support little to no impact on occupational functioning due to his psychiatric disability, and he expressly reported to the June 2017 VA examiner that he retired at 62 due to a back disability.  He further identified his back disability as a barrier to employment, with no apparent report of any perceived psychiatric disability as a barrier.  Neither the Veteran nor the record suggests that the Veteran is unemployable due to his service-connected psychiatric disability; thus, entailment to a TDIU due to a psychiatric disability is not part of the increased rating claim decided herein.  See 38 C.F.R. §§ 3.340, 4.16 (2017); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009)

In sum, although the Veteran has reported symptoms of nightmares, flashbacks, intrusive thoughts, anger outbursts, and memory impairment, and has been observed to have impaired judgment and a flattened affect on occasion, the record does not reflect that the Veteran's PTSD symptoms cause more severe impairment than as contemplated by the current ratings assigned for the periods prior to and from June 22, 2017.  Rather, the most probative evidence shows that, despite his psychiatric symptoms, the Veteran has maintained positive relationships with his parents and siblings; established and maintained a relationship with his current wife; engaged in enjoyable social interaction with "friends" or "acquaintances" on a regular basis; and, reported no more than minor conflict at work with no time lost.  The Board finds that the Veteran's symptoms and their impact on his social and occupational functioning are contemplated by the criteria for the current 30 percent rating assigned for the period prior to June 22, 2017, and the 50 percent rating for the period since.  Thus, the Board finds that higher ratings for PTSD are not warranted at any time during the periods under appeal. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board is grateful to the Veteran for his distinguished and honorable service, and regrets that a more favorable outcome could not be reached.
ORDER

For the period prior to June 22, 2017, a rating in excess of 30 percent for PTSD is denied.

For the period from June 22, 2017, a rating in excess of 50 percent for PTSD is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


